DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 9, recites the limitation, "and the state of the engine" without stating a criteria, which is unclear. However, for the purposes of examination the claim will be interpreted as, "and the state of the engine is off," since Applicant stated that claim language in the Remarks on page 12, therefore, it is believed to be what was intended.
Claims 17-20 are rejected for being dependent on indefinite claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmann et al. (US 11,167,635 B2) hereinafter Brinkmann.
Claim 1:
Brinkmann discloses an engine compartment ventilation system (Fig. 1, Item 1) for a vehicle having an engine (Fig. 2, Items 3, 5), comprising: a grille cover configured to cover an engine compartment of the vehicle and having one or more grille shutters (Fig. 1, Items 2, 6); a first sensor configured to measure an ambient temperature of an environment surrounding the vehicle (Fig. 1, Item 22); and a second sensor configured to detect a state of the engine (col. 6, lines 28-35, ignition); and an electronic control unit (Fig. 1, Item 21) coupled to the one or more grille shutters (Fig. 1, Item 6 via the actuator 25), the first sensor (Fig. 1, Item 22), and the second sensor (col. 6, lines 28-35, ignition), and configured to control the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle and the state of the engine (col. 5, lines 1-2, 13-16, 26-32, 57-67; col. 6, lines 8-35).
The use of a key/ignition as an engine state sensor is consistent with Applicant's specification, specifically Para. 0051.
Claim 2:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 1.
Brinkmann also discloses wherein the one or more grille shutters are configured to open and close to control airflow into the engine compartment of the vehicle (col. 5, lines 4-12) and the electronic control unit is configured to control the one or more grille shutters based on the state of the engine when the state of the engine is off (col. 6, lines 8-35).
Claim 3:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 2.
Brinkmann also discloses wherein the electronic control unit is configured to: determine the ambient temperature of the environment surrounding the vehicle (col. 5, lines 57-67).
Claim 5:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 1.
Brinkmann also discloses further comprising: a third sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind; wherein the electronic control unit is configured to control the one or more grille shutters further based on the weather information (col. 2, lines 43-55).
Claim 10:
Brinkmann discloses an engine compartment ventilation system (Fig. 1, Item 1) for a vehicle having an engine (Fig. 2, Items 3, 5), comprising: a grille cover configured to cover an engine compartment of the vehicle and having one or more grille shutters (Fig. 1, Items 2, 6); a first sensor configured to measure an ambient temperature of an environment surrounding the vehicle (Fig. 1, Item 22); and a second sensor configured to detect a state of the engine (col. 6, lines 28-35, ignition); and an electronic control unit (Fig. 1, Item 21) coupled to the one or more grille shutters (Fig. 1, Item 6 via the actuator 25), the first sensor (Fig. 1, Item 22), and the second sensor (col. 6, lines 28-35, ignition), and configured to open or close the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle and the state of the engine (col. 5, lines 1-2, 13-16, 26-32; col. 6, lines 8-35).
The use of a key/ignition is consistent with Applicant's specification, specifically Para. 0051.
Claim 16:
Brinkmann discloses a method for controlling a temperature (col. 5, lines 1-2) within an engine compartment of a vehicle having an engine (Fig. 2, Items 3, 5), comprising: measuring an ambient temperature of an environment surrounding the vehicle (Fig. 1, Item 22); detecting a state of the engine (col. 6, lines 28-35, ignition).
Claim 16 recites, "partially opening two or more grille shutters of a grille cover of the vehicle a first amount when the ambient temperature is less than or equal to a first threshold temperature to prevent the two or more grille shutters from freezing to each other; closing the two or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature and the state of the engine (“is off”; see Remarks page 12 and 112b rejection) to maintain the temperature within the engine compartment within an optimal range; and opening the two or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature to reduce the temperature within the engine compartment." (emphasis added) It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. when the ambient temperature is less than or equal to a first threshold temperature.) According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II). Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Brinkmann discloses all the required limitations of claim 16.
Claim 17:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 16.
Claim 16 recites, "further comprising: providing an indication that includes a position of the two or more grille shutters when the two or more grille shutters changes position." (emphasis added) It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. when the two or more grille shutters changes position). According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II).  Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Brinkmann discloses all the required limitations of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann.
Claim 4:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 2.
Brinkmann also discloses wherein to control the one or more grille shutters the electronic control unit is configured to: open the one or more grille shutters when the ambient temperature is greater than a threshold temperature (Fig. 1, Position "A"; col. 5, lines 13-23).
Brinkmann does not explicitly disclose a specific temperature threshold for opening the shutters but does disclose fully opening the shutters (i.e. position "A"), "at high ambient temperatures." (col. 5, lines 12-15). The shutters are closed at a low temperatures (col. 5, lines 26-29) and slightly open below freezing temperatures (col. 6, lines 8-12). Therefore, a person having ordinary skill in the art would recognize that a temperature threshold exists where, once reached, the shutters are opened. Therefore, the Examiner is interpreting a point above the freezing temperature, when a high ambient temperature is determined, as a second, higher threshold temperature.
Claim 8:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 1.
	Brinkmann also discloses wherein to control the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature (Fig. 1, Position "C"; col. 6, lines 8-35); close the one or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature (Fig. 1, Position "B"; col. 5, lines 26-32); and open the one or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature (Fig. 1, Position "A"; col. 5, lines 13-23).
	Brinkmann does not explicitly disclose a specific second temperature threshold for opening the shutters but does disclose fully opening the shutters (i.e. position "A"), "at high ambient temperatures." (col. 5, lines 12-15). The shutters are closed at a low temperatures (col. 5, lines 26-29) and slightly open below freezing temperatures (used as a first threshold temperature; col. 6, lines 8-12). Therefore, a person having ordinary skill in the art would recognize that above a first threshold (freezing temperature) and below a "high ambient temperature" the shutters are closed and that a second, higher temperature threshold exists where, once reached, the shutters are opened. Therefore, the Examiner is interpreting a point above the freezing temperature, when a high ambient temperature is determined, as a second, higher threshold temperature.
Claim 9:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 8.
	Brinkmann also discloses wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature (col. 5, lines 12-32; col. 6, lines 8-35).
	Brinkmann does not explicitly disclose a specific second temperature threshold for opening the shutters but does disclose fully opening the shutters (i.e. position "A"), "at high ambient temperatures." (col. 5, lines 12-15). The shutters are closed at a low temperatures (col. 5, lines 26-29) and slightly open below freezing temperatures (used as a first threshold temperature; col. 6, lines 8-12). Therefore, a person having ordinary skill in the art would recognize that above a first threshold (freezing temperature) and below a "high ambient temperature" the shutters are closed and that a second, higher temperature threshold exists where, once reached, the shutters are opened. Therefore, the Examiner is interpreting a point above the freezing temperature, when a high ambient temperature is determined, as a second, higher threshold temperature.
Claim 11:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 10.
	Brinkmann also discloses wherein to open or close the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature (Fig. 1, Position "C"; col. 6, lines 8-35); close the one or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature (Fig. 1, Position "B"; col. 5, lines 26-32); and open the one or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature (Fig. 1, Position "A"; col. 5, lines 13-23).
Brinkmann does not explicitly disclose a specific second temperature threshold for opening the shutters but does disclose fully opening the shutters (i.e. position "A"), "at high ambient temperatures." (col. 5, lines 12-15). The shutters are closed at a low temperatures (col. 5, lines 26-29) and slightly open below freezing temperatures (used as a first threshold temperature; col. 6, lines 8-12). Therefore, a person having ordinary skill in the art would recognize that above a first threshold (freezing temperature) and below a "high ambient temperature" the shutters are closed and that a second, higher temperature threshold exists where, once reached, the shutters are opened. Therefore, the Examiner is interpreting a point above the freezing temperature, when a high ambient temperature is determined, as a second, higher threshold temperature.
Claim 12:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 11.
	Brinkmann also discloses wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature (col. 5, lines 12-32; col. 6, lines 8-35).
Brinkmann does not explicitly disclose a specific second temperature threshold for opening the shutters but does disclose fully opening the shutters (i.e. position "A"), "at high ambient temperatures." (col. 5, lines 12-15). The shutters are closed at a low temperatures (col. 5, lines 26-29) and slightly open below freezing temperatures (used as a first threshold temperature; col. 6, lines 8-12). Therefore, a person having ordinary skill in the art would recognize that above a first threshold (freezing temperature) and below a "high ambient temperature" the shutters are closed and that a second, higher temperature threshold exists where, once reached, the shutters are opened. Therefore, the Examiner is interpreting a point above the freezing temperature, when a high ambient temperature is determined, as a second, higher threshold temperature.
Claim 13:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 11.
	Brinkmann also discloses wherein to partially open the one or more grille shutters the first amount when the ambient temperature is less than or equal to the first threshold temperature prevents the one or more grille shutters from freezing in a closed position due to the ambient temperature being less than or equal to the first threshold temperature (Fig. 1, Position "C"; col. 6, lines 8-35).

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann as applied to claims 1 and 10 above, and further in view of Gaither et al. (US 2018/0079405 A1) hereinafter Gaither.
Claim 6:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 1.
	Brinkmann doesn’t explicitly disclose further comprising: a third sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the orientation of the vehicle.
	However, Gaither does disclose further comprising: a third sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the orientation of the vehicle. [Para. 0050, 0057, 0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Gaither to appropriately calibrate the amount of cooling based on conditions surrounding the vehicle, thus improving efficiency.
Further, it should be noted that dictionary.com defines orientation as, “one's position in relation to true north, to points on the compass, or to a specific place or object.”
Claim 14:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 10.
	Brinkmann also discloses further comprising: a third sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind (col. 2, lines 43-55).	
Brinkmann doesn’t explicitly disclose a fourth sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the orientation of the vehicle and the weather information.
	However, Gaither does disclose a fourth sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the orientation of the vehicle and the weather information. [Para. 0050, 0057, 0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Gaither to appropriately calibrate the amount of cooling based on conditions surrounding the vehicle, thus improving efficiency.
Further, it should be noted that dictionary.com defines orientation as, “one's position in relation to true north, to points on the compass, or to a specific place or object.”

Claim(s) 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann as applied to claims 1, 10, and 16 above, and further in view of Dudar (US 2019/0272687 A1) hereinafter Dudar.
Claim 7:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 1.
	Brinkmann doesn’t explicitly disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the current location of the vehicle.
	However, Dudar does disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the current location of the vehicle. (Paras. 0062-0065; Figs. 8A, Items 814, 816; Fig. 8B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Dudar to determine if a diagnostic may be run to determine the status of the shutters thus improving durability.
Claim 15:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 10.
	Brinkmann doesn’t explicitly disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the current location of the vehicle.
	However, Dudar does disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the current location of the vehicle. (Paras. 0062-0065; Figs. 8A, Items 814, 816; Fig. 8B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Dudar to determine if a diagnostic may be run to determine the status of the shutters thus improving durability.
Claim 18:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 16.
	Brinkmann doesn’t explicitly disclose further comprising: obtaining or determining weather information including a likelihood of precipitation or a direction or a speed of wind; and closing the two or more grille shutters based on the weather information.
	However, Dudar does disclose further comprising: obtaining or determining weather information including a likelihood of precipitation or a direction or a speed of wind; and closing the two or more grille shutters based on the weather information. [Paras. 0021-0022, 0030-0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Dudar to protect components from high moisture or wet conditions, thus improving reliability (Paras. 0021-0022)

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann as applied to claim 16 above, and further in view of Guilfoyle et al. (US 7,766,111 B2) hereinafter Guilfoyle.
Claim 19:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 16.
	Brinkmann doesn’t explicitly disclose further comprising: measuring an engine temperature of the engine; and opening the two or more grille shutters regardless of the ambient temperature when the engine temperature is greater than or equal to a fourth threshold temperature.
	However, Guilfoyle does disclose further comprising: measuring an engine temperature of the engine; and (col. 6, lines 49-53, coolant temperature sensor) opening the two or more grille shutters regardless of the ambient temperature when the engine temperature is greater than or equal to a fourth threshold temperature. (Fig. 10, Item 288, 286)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Guilfoyle to prevent overheating of the engine by increasing the cooling air when it's too hot, thus improving reliability and efficiency.
The use of a coolant temperature as an engine temperature is consistent with Applicant's specification, specifically Para. 0038.
Claim 20:
Brinkmann, as shown in the rejection above, discloses all the limitations of claim 16.
	Brinkmann doesn’t explicitly disclose further comprising: controlling a front spoiler that closes off the engine compartment of the vehicle based on the ambient temperature.
	However, Guilfoyle does disclose further comprising: controlling a front spoiler that closes off the engine compartment of the vehicle based on the ambient temperature. (col. 4, lines 44-52; col. 5, lines 15-24; Fig. 6, Item 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brinkmann with the disclosure of Guilfoyle to preserve heat or warm up an engine faster thus operating the engine in optimum conditions and improving efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747